On February 7, 1924, John T. Flathers, then a resident of Walla Walla county in this state, made and executed his will. A short time thereafter he became mentally incompetent. On January 19, 1925, his death occurred, and his will was admitted to probate on February 10, 1925. In re Flathers' Estate, 142 Wash. 698,253 P. 120. One of the provisions of his will was as follows:
"I give, devise and bequeath all the rest, residue and remainder of my estate of every kind and nature and wheresoever situated in equal parts to my sister Julia Flathers, my brother-in-law Clyde H. Brown, my brother-in-law T.B. Grunwell,The Federated Church *Page 85 of Prescott, Washington, the Waitsburg Masonic Lodge No. 16, of Waitsburg, Washington, The Elks Lodge of Walla Walla, Washington, and the Prescott Lodge No. 46, Independent Order of Odd Fellows, of Prescott, Washington, share and share alike, each of said named beneficiaries to receive an undivided one-seventh interest in and to the said residue of my estate."
The administrator of the estate, at the time of the rendering of the final account and filing of a petition for distribution, questioned the validity of the bequest to the Federated Church of Prescott, Washington. The heirs-at-law also questioned the bequest on the ground and for the reason claimed that the Federated Church of Prescott, Washington, had been dissolved prior to the death of John T. Flathers. It was claimed, therefore, that the legacy had lapsed for the reason that the legatee had ceased to exist. The matter came on for hearing, and from a decision upholding the contention of the heirs, this appeal follows.
Only a question of fact is presented, and there is no substantial dispute in the evidence. It seems that, beginning in the year 1916 or 1917, the Methodist Church of Prescott and the Presbyterian Church of Prescott were beginning to find that it was impossible to maintain their organizations and employ a pastor. Under some sort of arrangement the terms of which are not very clear, they began about that time to hold joint meetings in the Presbyterian church under the name of "The Federated Church of Prescott," and in May, 1922, prepared a formal constitution of the Federated Church of Prescott, Washington, which was adopted and under which they continued to operate for some time. What happened thereafter is concisely detailed in the following excerpts taken from the trial court's written opinion: *Page 86 
"In 1924, the mill at Prescott burned. Just what kind of mill it was, the evidence does not show further than it was quite a financial prop to the town of Prescott. In a few months after the mill burned, the population of Prescott fell away to probably one-half of its former population, and it became a problem of the members of the Federated Church to provide funds for its carrying on.
"The Federation could not obtain help from the regularly established Presbyterian church, nor from the regularly established Methodist church. In order, apparently, to clear the way for getting help from the Presbyterian Board, the members of the Federated Church of Prescott held a meeting on May 26, with practically all its members present, and passed a formal resolution dissolving the Federated Church of Prescott. The minutes of this meeting shows the wording of the resolution, and also shows that it was unanimously passed.
"Immediately after this resolution of dissolution of the Federated Church, application was made to the Presbyterian Church for financial assistance, the organization received, and at all times thereafter continued to receive, forty dollars per month to be used for denominational purposes of the Presbyterian church.
"Immediately after the dissolution of the Federated Church, on May 26, 1924, we find a signed article by R.B. Smith and Miss Ruth McCoy published in the Walla Walla Valley Spectator, a weekly newspaper published at Prescott, Washington, stating that the Federated Church was dissolved, and giving the reasons for the dissolution, which were financial. It will be recalled the only reason for the organization of the Federated Church was a financial one. As to whether this published article in the Spectator was published as written, and whether it was a correct interpretation of the object and result of the meeting held on May 26, 1924, when the motion or resolution to dissolve the Federated Church was adopted, I do not believe there can be any serious question. R.B. Smith says it speaks the truth. MissMcCaw says that this paper *Page 87 
frequently got its communications mixed, but she could not point out any particular clause wherein it varied from the truth.
"Between 1922 and May 26, 1924, all notices of church activities were mentioned in the Prescott newspaper as of the Federated Church. Beginning on May 30, 1924, and continuing until after John T. Flathers died, all notices appearing in the local paper in regard to church activities referred to the church as the Presbyterian Church."
The formal resolution referred to in the trial court's written opinion by which it is claimed the dissolution was had, reads as follows:
"A meeting as provided for by the Federated Church Council, on May 22, 1924, was held in the basement of the church. After a delicious supper served by the ladies, the congregation was called to order by the president of the Federated Church, Mrs. Smith. A prayer was offered by Rev. Wilson. Then Mrs. Smith made a very careful review of the history of the church federation which revealed the cause of the present financial embarrassment. Quite a general discussion of the question on hand — the dissolution of the Federation of the Presbyterian and Methodist Church — was had. Exceptionally good talks were given by Mrs. Harry Anderson and C.J. Discus, and good fellowship and a Christian spirit pervaded the entire meeting. A motion was made by Mr. R.B. Smith and seconded by Mr. McGrew that a vote be taken on the question. This motion carried. Then a standing vote was taken on the question as to whether or not the Federated Church should be dissolved, and from now on be called a Presbyterian Church. This motion also carried, there being but one vote cast against it, although several of the congregation did not vote at all."
[1, 2] A legacy to a particular church or charitable institution will lapse with the termination of the existence of such church or charitable institution. Gladding v. St. Matthew'sChurch, 25 R.I., 628, 57 A. 860, 65 L.R.A. 225; 1 Am.  Eng. Ann. Cas., 537. *Page 88 
We can reach but one conclusion after reading the statement of facts and examining the exhibits, and that is the same conclusion reached by the trial court, namely, that the Federated Church of Prescott, Washington, did not exist after May 26, 1924.
The judgment is therefore affirmed.
MITCHELL, C.J., FULLERTON, HOLCOMB, and MAIN, JJ., concur.